Citation Nr: 1429399	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-31 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for a low back disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel

INTRODUCTION

The Veteran served on active duty from November 1993 to July 1995 and from February 2003 to January 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that decision, the RO increased the prior 10 percent rating for a low back disability to 20 percent.  

In a September 2011 rating decision a TDIU was granted from September 22, 2009.  The Veteran did not challenge the effective date of that award and the matter is thus not presently on appeal.   

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issue and to suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned fully identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claims currently on appeal.  Additionally, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.




REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issue on appeal is made. 

The Veteran testified during the May 2012 hearing that his low back service connection continue to worsen.  He was last examined by VA for his low back disorder in September 2010, almost 4 years ago.  As the Veteran has provided credible testimony that his condition has worsened, and the file lacks sufficient contemporaneous records containing information pertinent to the rating criteria,
another examination should be scheduled to properly evaluate the claim for a higher rating for a low back disorder.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC shall associate with the claims file, physically or electronically, all records pertaining to the Veteran's low back disorder from all sources including VA Medical Centers since September 2010.  If there are any records that cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and any further efforts to obtain them.

2.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disability.  The examiner must review the claims file and note that review in the report.  The examiner should specifically address the following:


a) Provide complete ranges of motion of the lumbar spine, expressed in degrees, as measured using a goniometer.

b) Indicate whether there is any additional loss of range of motion during flare-ups or due to incoordination, fatigability, painful motion, or weakened motion.  If so, the estimated additional functional limitation should be expressed in degrees of lost motion.

c) Describe any neurological impairment resulting from the service-connected lumbar spine disability.  State what nerve is affected and the severity of any symptoms.

d) Indicate whether intervertebral disc disease is present and if so, state the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his service-connected lumbar spine disability. 

Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

e) State what impact, if any, the Veteran's lumbar spine disability has on his activities of daily living, including his ability to obtain and maintain employment. 

A complete rationale must be given for all opinions and conclusions expressed.

3. Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

